Citation Nr: 1445642	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-50 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for lumbosacral strain.

2.  Entitlement to service connection for a psychiatric disorder, including depression, as secondary to his service-connected low back disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Louisville, Kentucky certified this appeal to the Board.

The May 2008 rating decision denied the Veteran's claim for a rating in excess of 20 percent for his low back disorder.  That decision also denied his TDIU and psychiatric service connection claims.  However, those claims were previously denied in a November 2006 rating decision that never became final.  In that regard, the Veteran filed a timely notice of disagreement (NOD) with the RO's November 2006 rating decision denying entitlement to a TDIU and entitlement to service connection for a mental disorder.  Although the Veteran inadvertently misstated the date of the decision with which he disagreed, in a subsequent June 2007 statement, he reiterated his contention that his depression was secondary to his low back disorder and that he was unable to work at least partially because of his service-connected disability.  See 38 C.F.R. § 20.201.  See also Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (holding that that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constitutes an NOD merely requires finding 'terms that can be reasonably construed as a desire for appellate review'").  Thus, although the RO did not accept this February 2007 submission as an NOD, the Veteran clearly expressed his dissatisfaction with the November 2006 determinations of the RO, if not in February 2007, then certainly in June 2007.  The Board thus finds that a timely NOD was filed with regard to the November 2006 rating decision.  See 38 C.F.R. § 20.201.  To the extent that the RO treated the subsequent June 2007 statement as a request for reconsideration of the November 2006 denial of service connection for a mental disorder, the Board notes that a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  See 38 C.F.R. § 20.302.  As such, any interim submissions before finality attached for the November 2006 denial of service connection for depression must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2013); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Accordingly, the November 2006 denial of his TDIU and psychiatric service connection claims is not final and the appeal as to those issues stems from the Veteran's February 2005 claim.

In October 2010, a Travel Board hearing was conducted at the RO before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  In May 2014, the Board notified the Veteran at his most recent address of record that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  The letter was returned as undeliverable, and the Veteran has not provided VA with a new mailing address.  However, a copy of the May 2014 letter was also provided to the Veteran's representative.  There was no response within the required 30 day time limit.  The Veteran is, accordingly, deemed to have waived his right to another hearing before the Board.

In May 2011, the Board denied the Veteran's claim of entitlement to service connection for bilateral leg pain, to include as secondary to lumbosacral strain disability.  The Board remanded for additional development the remaining claims of entitlement to an evaluation in excess of 20 percent for the lumbosacral strain disability, entitlement to TDIU, and entitlement to service connection for a psychiatric disorder, to include as secondary to the lumbosacral strain disability.  The file has now been returned to the Board for further consideration.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal. 

The previous May 2011 Board decision referred the issues raised by the Veteran in a December 2006 Statement in Support of Claim, namely of entitlement to special monthly compensation (aid and attendance or housebound benefits) and entitlement to service connection for the residuals of a fractured right tibia, claimed as secondary to the service-connected lumbosacral strain disability, to the Agency of Original Jurisdiction (AOJ) since the Board did not have jurisdiction over those matters.  However, it does not appear that the AOJ has, as yet, taken any action on these referred claims.  Thus, the issues are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's low back disorder is manifested by pain and limited range of motion with flare-ups, during which he is unable to walk more than a few yards, he cannot climb stairs, and his range of motion is markedly inhibited.  

2.  The Veteran has depressive disorder, NOS, that is as likely as not caused by service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, and no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243 (2013).



2.  The Veteran has depressive disorder, NOS, that is proximately due to or the result of service-connected right knee disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

Initially, the Board notes that, in this decision, service connection for depressive disorder, NOS, is granted.  This award represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.

Concerning his claim for a higher rating for his low back disorder, the Veteran was provided with the relevant notice and information in an August 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, a June 2008 letter notified the Veteran of the evidence necessary to substantiate an initial increased rating claim and included the specific diagnostic criteria used to rate the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).   An additional letter was mailed in May 2011.  The claim was subsequently readjudicated in an October 2009 statement of the case and a December 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  He additionally has not alleged any notice deficiency during the adjudication of his claim.  See Sanders, 129 S. Ct. 1696.

The Veteran's service treatment records, VA examination records, Social Security Administration (SSA) records, VA treatment records, private treatment records, and lay statements in support of his claim have been associated with the claims file to the extent obtainable, including records the Board requested in its May 2011 remand.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's low back disorder.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no significant inconsistencies or ambiguities in the examination report, and the claimant has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels v. Shinseki, 643 F.3d. 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his low back disability since he was last examined in June 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4) , 3.326(a), 3.327 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged there was any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Furthermore, the Veteran was afforded the opportunity to testify at another hearing since the VLJ who conducted the October 2010 hearing is no longer employed at the Board, but no response was received.  Even assuming there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Given the development of the Veteran's claim by the RO and the Board in the May 2011 remand, any deficiency in the October 2010 Travel Board hearing was non-prejudicial.  See id.


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran maintains that his service-connected lumbosacral strain is more severely disabling than reflected in the 20 percent rating currently assigned.  The RO originally granted service connection for lumbosacral strain in a March 1977 rating decision, assigning a 20 percent rating from September 2, 1976, the date he filed his claim for service connection for a back injury.  In subsequent rating decisions, his evaluation was lowered to 10 percent effective May 1, 1979, and increased to 20 percent, effective January 20, 1981.  The Veteran filed the current increased rating claim for his lumbar spine disability in June 2007.  

Historically, the Veteran's service-connected lumbosacral strain was evaluated under Diagnostic Code 5295, "lumbosacral strain."  The rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine has since been revised and is applicable to the claim for increase on appeal.  See 68 Fed. Reg. 51454 -56 (Aug. 27, 2003).  Lumbosacral strain is now found under 38 C.F.R. § 4.71a (Diagnostic Code 5237) and is evaluated under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 40 percent rating under the General Rating Formula.  The Board acknowledges that there is no range of motion testing on VA spine examination evidencing forward flexion of the thoracolumbar spine to 30 degrees or less.  See April 2008 VA Spine Examination (reflecting forward flexion from 0 to 40 degrees); July 2011 VA Spine Examination (showing forward flexion to 70 degrees with evidence of pain throughout the range of motion).  However, it has been noted that the Veteran has flare-ups every two to three weeks during which he is unable to walk more than a few yards, he cannot climb stairs, and his range of motion is markedly inhibited.  See April 2008 VA spine Examination (noting "severe" flare ups with a duration of one to two days occurring every two to three weeks); October 2010 Board Hearing Testimony (containing the testimony of both the Veteran and his son regarding the functional limitations caused by his back disorder).  See also May 2012 VA Pain Consultation Report (reflecting that his spinal flexion was limited to 20 degrees).  Additionally, the Veteran uses a cane to ambulate and is frequently confined to a wheelchair, at least partially as a result of his service-connected back disorder.  See September 2007 Statement from the Veteran's VA Treating Physician, Dr. S.S. (noting that the Veteran has experienced "worsening functional capacity and now requires the use of a motorized wheelchair"); June 2009 VA Attending Note (reflecting that the Veteran "does walk a little bit at home but he cannot walk outside the house" and that he "does have an electrical wheelchair that helps him"); November 2010 VA Attending Note (noting that the Veteran presented in a wheelchair and that he "is unable to move around and always needs assistance from his family members"); June 2011 VA Spine Examination (noting that the Veteran uses a cane and a wheelchair).  The Veteran and his son are both competent and credible in reporting these lay-observable symptoms and circumstances.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, these symptoms during flare-ups were noted by VA examiners.  See June 2011 VA Examination Report (reflecting that the Veteran's service-connected back disability has "severe" impact on his mobility); April 2008 VA spine Examination.  And the Veteran's severe functional limitations have been confirmed by his VA treating physicians.  See December 2010 Letter from T.C., MD, Co-Director of the Assessment & Intensive Treatment Division, VAMC Cincinnati (reflecting that the Veteran is "unable to function" due to his back condition); September 2007 Statement from the Veteran's VA Treating Physician, Dr. S.S. (noting that the Veteran's back strain contributes to his "worsening functional capacity").  Thus, given his functional impairment of the spine, including as due to additional associated symptoms during flare-ups, the Board finds that the criteria for a 40 percent rating are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

However, the assignment of a 50 percent rating is not in order as there has been no evidence of ankylosis, favorable or unfavorable, of the lumbar spine demonstrated at any time.  See, e.g., April 2008 and July 2011 VA Spine Examination Reports.

The General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  However, no associated neurologic abnormalities have been found.  In this regard, as previously mentioned, the Veteran's claim of bilateral lower extremity pain, as secondary to his service-connected low back disability, was denied by the Board in its May 2011 decision, primarily because the Veteran had not been diagnosed with any pathology of his lower extremities, including specifically no associated radicular or neuropathic diagnoses.  See also June 2011 VA Spine Examination (finding that "there is no noted neurologic dysfunction" and that "there is no evidence of radiculopathy").  Additionally, to the extent that any symptoms or impairment have subsequently been noted in his right leg, such impairment has been attributed to a non-service-connected tibial fracture that the Veteran sustained in October 2006.  See October 2009 Primary Care Physician Note (reflecting the Veteran's history of right tibial fracture in October 2006); June 2011 VA Spine Examination Report (finding that any right leg symptoms had their onset following his tibial fracture, and therefore are more likely related to that injury, as opposed to his low back disorder).  Accordingly, the competent medical evidence tends to show there is no objective neurologic abnormality associated with the Veteran's service-connected lumbosacral strain and, therefore, a separate rating is not warranted.  

Disabilities affecting the spine may also be rated on the basis of incapacitating episodes, depending upon which method, incapacitation or limitation of motion, results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS code), a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).  Here, although the medical evidence of record reflects that the Veteran has IVDS, there is no evidence suggesting that he experienced any suffers from periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  See also January 2012 VA Radiology Report (reflecting an impression of "Mild narrowing of the L4-L5 disc space suggestive of mild degenerative disease [and m]ild facetal arthropathy . . . noted at L5-S1"); April 2008 and July 2011 VA Spine Examination Reports (finding no incapacitation associated with the Veteran's low back disorder).  At his October 2010 Board hearing, the Veteran testified that he was never prescribed bed rest by a doctor, but that he tries to lay down "as much as [he] can" because "the only relief [he] can get is when [he] lay[s] down."  However, this evidence does not suggest that the Veteran's incapacitating episodes totaled in excess of six weeks during any 12 month period currently on appeal.  See 38 C.F.R. § 4.71a, DC 5243.  Thus, a higher 60 percent schedular rating under the IVDS code is not warranted at any time during the period on appeal.

Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's lumbar spine disorder is manifested by pain, flare-ups, and limitation of motion.  These manifestations are directly addressed by the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in 38 C.F.R. § 4.71a, DCs 5235-5243, as well as sections 4.40, 4.45, and 4.59 of the regulations, which compensate for pain, weakness, incoordination, fatigability, and functional limitations, including during flare-ups.  Thus, a comparison of the Veteran's low back disorder with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

The Veteran asserts that he has anxiety and depression as a result of his service-connected low back disability.  At his October 2011 Board hearing, he testified that he began to experience depression in approximately 2004 or 2005 due to the pain that he experienced from his worsening back disability and its resultant restriction on his ability to function normally.  Thus, he contends that service connection is warranted for a psychiatric disorder manifested by depression and anxiety on a secondary basis.

The Veteran has not contended that service connection is warranted for depression on a direct basis to his time in service.  Notably, his available service treatment records do not reference any depression or psychiatric problems and a post-service September 1976 report of medical examination performed in conjunction with his reserve service was normal in that regard.  Additionally, as noted previously, he has indicated the onset of his depression occurred many years after service and he has not pointed to any in-service injury or disease to which his depression could be directly related.

Post-service treatment records include a November 2001 VA spine examination report noting that the Veteran has a history of alcohol abuse, but that he no longer drinks.  No further psychological symptoms were noted, and no diagnoses were provided.  In a subsequent March 2004 VA examination, the Veteran reported that he was feeling "down" due to his back disability, because he "cannot do what he could do in the past."  These records are in accord with the Veteran's statements that he did not begin to experience depression until a later period.

A March 2004 substance dependence consultation report reflects that the Veteran reported a history of alcohol abuse and marijuana use.  He asserted that he stopped drinking, but that he began using marijuana for pain relief in 1976, and continued to the present.  The Axis I diagnosis was alcohol abuse in sustained remission and cannabis abuse, rule out dependency.  Significantly, an Axis III notation of "low back pain" was provided.  In the context of an examination for mental disorders, "Axis III" refers to "general medical conditions that are potentially related to the understanding or management of the individual's mental disorder."  Diagnostic and Statistical Manual of Mental Disorders 29 (4th ed. text revision 2000).  See Hildoer v. Nicholson, 24 Vet. App. 196, n. 3 (2007).

Subsequent VA rehabilitation records reflect the Veteran's history of alcohol and cannabis dependency.  See, e.g., March 2004 VA Rehabilitation Notes.  During the course of this treatment, the Veteran was noted to have "depression and anxiety associated with pain."  See April 2004 VA Mental Health Systems Diagnostic Summary.  A June 2004 VA attending note reflects the Veteran's reports of anxiety and depression, and the Axis I diagnosis was "[m]arijuana dependence in remission, anxiety disorder not otherwise specified."  Additionally, an Axis III notation of "chronic back pain" was provided.  Subsequent VA treatment records also noted the Veteran's anxiety and depression.  See, e.g., December 2005 VA Primary Care Physician Note (reflecting a history of diagnosed depression); July 2006 VA Attending Note (reflecting complaints of depressed mood and of having "a lot of pain"); September 2007 VA Attending Note (noting the Veteran's report that his decreasing mobility and worsening pain affects his depression); January 2011 VA Psychiatric Risk Assessment Screening Note (stating that the Veteran has a history of depression and anxiety and noting that his "health" was a stressor); July 2012 VA Dual Diagnosis Medical/Pharmacological Assessment (reflecting an assessment of chronic pain, depressive disorder, adjustment disorder due to pain with depressed mood, alcohol abuse, and cannabis abuse).

In conjunction with his application for Social Security disability benefits, the Veteran underwent a psychological evaluation in December 2004.  After an examination and clinical interview of the Veteran, the examining psychologist diagnosed moderately severe depressive disorder, not otherwise specified (NOS), and anxiety disorder, NOS.  The Veteran's principal stressor was his chronic pain, including specifically in his low back.

A VA examination dated in August 2006 attributed the Veteran's depression symptoms to "the effect of [his] medications."  The examiner diagnosed polysubstance dependence, and Depressive Disorder, NOS.  He opined that the Veteran's back disability was "less likely as not a cause of his mood disorder."  He additionally provided a diagnosis of Personality Disorder, NOS, based on his report of a life-long history of physical altercations and trouble interacting with others.

In December 2010, the Veteran's VA treating physician, Dr. T.C., provided a letter stating that the Veteran's back pain aggravates his depression and anxiety.  See December 2010 Letter from T.C., MD, Co-Director of the Assessment & Intensive Treatment Division, VAMC Cincinnati.

The Veteran was afforded an additional VA examination in June 2011.  The VA examiner provided an Axis I diagnosis of polysubstance abuse and depressive disorder, NOS.  The examiner additionally provided and Axis II diagnosis of personality disorder, NOS, and provided an Axis III notation of chronic back pain.  Despite the diagnosed depressive disorder, the examiner stated that she found "no significant depression related to his alleged back complaints."  Rather, the Veteran manifested a personality disorder and polysubstance dependence, both of which pre-dated his active service.  In a subsequent addendum opinion, the VA examiner emphasized that the Veteran's personality disorder and polysubstance dependence predated service and were not aggravated by his service.  As to the diagnosed depression, the examiner reiterated that "he showed little signs or symptoms of any serious depressive disorder."

Here, the record contains differing medical opinions as to the origin of the Veteran's depression and as to his diagnosis of depressive disorder, NOS.  The December 2006 Social Security psychiatric opinion attributed the Veteran's depressive disorder, NOS, at least partially to his chronic low back pain.  The August 2006 VA examiner related the Veteran's depressive disorder to his various medications, including those that he took to manage his pain.  The Veteran's VA treating physician opined that his low back disability had an aggravating effect on his depression and anxiety.  And finally, the June 2011 VA examiner attributed the Veteran's various psychological symptoms to a personality disorder and asserted that he did not manifest symptoms of depression.

Ultimately, the Board finds that the opinion of the Veteran's treating physician that his depressive disorder is secondary to his low back pain is more persuasive as it is in accord with the VA treatment records noting a regular assessment of depression related to pain.  Dr. T.C.'s opinion is also consistent with the Veteran's seemingly credible statements concerning the onset of his depression and why he believes he experiences expression.

In view of this evidence, the Board finds that, at the least, reasonable doubt arises as to whether the Veteran's depression is caused by the effects of his service-connected low back disability.  When resolving reasonable doubt in his favor, the Board finds that the Veteran has depression (best characterized as depressive disorder, NOS) that is as likely as not caused by service-connected low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of this finding, the Board concludes that the Veteran has depressive disorder, NOS, that is proximately due to or the result of service-connected low back disability; thus, service connection is warranted for depressive disorder, NOS, on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation of 40 percent for a service-connected low back disorder is granted, subject to regulations applicable to the payment of monetary benefits.

Service connection for depressive disorder, NOS, as a disability secondary to service-connected low back disability, is granted.



REMAND

Pursuant to this Board's decision, service connection has been granted for depressive disorder, NOS, as a disability secondary to service-connected low back disability; however, a rating has not yet been assigned for the now service-connected disability.  As the assigned rating would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a), the Board finds the claim for TDIU is not yet ripe for adjudication and shall also be remanded to the RO/AMC for readjudication pending the assignment of ratings for his depressive disorder.  See 38 C.F.R. § 4.16(a) (2013). 

On remand, the RO should take any additional development as deemed necessary to address the Veteran's TDIU claim, including the provision of a VA examination if warranted.  See 38 C.F.R. § 3.159(c)(4)(i) (2013); Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  After a disability rating has been assigned the Veteran's now service-connected depressive disorder, review the evidence of record and determine if further development is warranted.  The RO should take any additional development deemed necessary, including obtaining the Veteran's updated VA treatment records and scheduling him for a VA examination to address the issue of employability, if warranted.

3.  After the development has been completed, readjudicate the claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


